Case 2:19-cv-00369-JES-NPM Document 52 Filed 03/29/21 Page 1 of 2 PageID 671



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SFR SERVICES, LLC,

           Plaintiff,

v.                                 Case No:   2:19-cv-369-FtM-99NPM

EMPIRE INDEMNITY     INSURANCE
COMPANY,

           Defendant.


                                   ORDER

     This matter comes before the Court on review of the parties’

Joint Stipulation For Dismissal (Doc. #51) filed on March 26, 2021.

The parties have agreed to the dismissal of this case in its

entirety, and a case is deemed dismissed upon the filing of such

a stipulation.     Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d

1272 (11th Cir. 2012).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED that the Clerk is directed to terminate

all previously scheduled deadlines and pending motions and close

the case pursuant to the parties’ stipulation.




                                     1
Case 2:19-cv-00369-JES-NPM Document 52 Filed 03/29/21 Page 2 of 2 PageID 672



     DONE and ORDERED at Fort Myers, Florida, this           29th   day of

March, 2021.




Copies:
Parties of Record




                                     2
